DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 4 is withdrawn below. 
Claims 1-3 & 5-6 is pending.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3 & 5-6, drawn to creating a currency unit, classified in class G06Q 20/3678.
II.	Claim 4, drawn to a computer processable object for retrieving reference to a media, classified in class G06F 16/48.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed (e.g. a reference to a media file from which the data was retrieved).  The subcombination has separate utility such as media watermarking.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

During a telephone conversation with DANIEL GROSS on May 12, 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-3 & 5-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant also submit that the difference between claims 1-3 & claims 5-6 are obvious variances. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-3 & 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-3 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-3 & 5-6 recite series of steps for creating data objects, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions in the forms agreements/contracts. 
 
The limitations that set forth the abstract idea are:
identifying, in a media file, a unit of knowledge, the unit of knowledge comprising data, 
associating […] object with the knowledge, and 
associating a unique […] number with the […] object, wherein the […] object comprises a reference to the media file in which the unit of knowledge was identified, a reference to the unit of knowledge, and a reference to a currency unit object.

The Examiner notes that all the limitations noted above can also be performed mentally (or manually using a pen/paper) without the use of a machine. 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
computer-processable object
IPv6 number
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The computer-processable object and IPv6 number are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of processing & associating data. 
Additionally, the specification as filed appears to indicate that the server used to impairment the invention is a general-purpose computer (e.g. the specification is silent as to the technical details of the server) (See ¶ [0015]). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: associating a count value, 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 1-3 & 5-6 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Claims 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 5 recites a “currency unit”, respectively. The body of the claims however, comprises only data.  A “currency unit” is understood by the Examiner to be data/object.  Because a “data” is understood to be an object, it must be defined by its structure.  See MPEP § 2114.  Software and data do not contain patentable structure when disembodied.  Because the data in claims 4 & 6 are not recited as being embodied on a non-transitory computer readable medium, the corresponding software and data do not impart structure to the” “currency unit.”  Because there is no structure imparted to the " "currency unit,”, it’s a structureless objects.  Because the "currency unit,” is an object without structure, it’s not statutory subject matter as defined by 35 U.S.C. § 101. 

Accordingly, claim 6 is also rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 20140108185 A1) (“Shen”) in view of   Minborg (US 20020021696 A1) (“Minborg”). 

As per claims 1 & 5, Shen discloses 
identifying, in a media file, a unit of knowledge, the unit of knowledge (Knowledge object) comprising data (¶¶ [0028], [0029]), 
associating a computer-processable object (Metadata or attributes) with the knowledge (¶¶ [0028], [0029]), and 
wherein the computer-processable object comprises a reference to the media file in which the unit of knowledge was identified, a reference to the unit of knowledge (e.g. information (or a link) regarding how to access the contributed information) (¶¶ [0044]), and a reference to a currency unit object (e.g. an offer price for the KO in virtual currency) (¶¶ [0066], [0069]).

Shen does not disclose: associating a unique IPv6 number with the computer-processable object, 
Minborg, however, clearly discloses media file and associating a unique IPv6 number with the computer-processable object (¶¶ [0011], [0069], [0071]). 

Minborg further discloses a data object can for example be graphical, text, sound, voice, animations, static or dynamic pictures, or any combination and …a data object which, for example, identifies the thermostat and comprises a link to the manufacturers home page, and/or other communication means to the manufacturer (¶¶ [0011], [0069], [0071]). 

It would have been obvious to a person of ordinary skill in the art to modify Shen’s knowledgebase system to incorporate IPV6 protocol, as disclosed by Minborg,  to uniquely identify the object and to enable users direct access to the data object.  


The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
Data,
computer-processable object,
unique IPv6 number,
reference, and 
currency unit object. 

The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The associating steps would be performed the same regardless of the non-functional limitations.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

As per claim 2, Shen/ Minborg discloses as shown above.
Shen further discloses associating a count value with the object, the count value being indicative of credibility of the knowledge (e.g. quality) or of application scope of the knowledge (¶[0029]). 

As per claim 3, Shen/ Minborg discloses as shown above.
Shen further discloses wherein the currency unit object comprises the count value (¶[0029]). 

As per claim 6, Shen/ Minborg discloses as shown above.
Shen further discloses wherein the currency unit is sub-dividable (¶ [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
WO 02103598 Al
Abstract: This invention is thing about
The Damages System relationship reasonable
construction and efficient distribution method
of damage compensation amount of money by
transaction for purchaser in circulation market
of knowledge information. Accordingly, wish
to present the Damages System about damage
compensation method of consumerism center and
technological composition in market of knowledge
information.

US 20120072387 Al
A knowledge base system (1000) includes: a storage unit
storing a knowledge base; and an operation unit (1070) performing
a logic operation on the stored knowledge base. The
knowledge base includes an entity identifier identifying an
entity and one or more attributes of the entity associated with
the entity identifier of the entity. Each attribute includes: an
attribute identifier identifying the attribute; and at least one of
feature data that is one or more pieces of data representing the
attribute and is associated with the attribute identifier, and
identification data that is data associated with a word representing
the attribute and is associated with the attribute identifier.
The entity identifier is not a word representing the
entity, and is made of a symbol having no meaning per se. The
attribute identifier is not the word representing the attribute,
and is made of a symbol having no meaning per se.

US 20080147790 Al
Provided are systems and methods for Web-based intelligent
paperless document management where users can collect,
store, and share all document from various locations. Also
provided are systems and methods requiring minimal data
reentry because of data extraction capabilities. Systems and
methods described herein can deliver documents via internet
to multiple persons without using barcodes or separator
sheets for faxing or sending documents.

US 20170372417 Al
Systems and methods related to a cryptocurrency system
that enables transactions to be performed by transferring
digital assets corresponding to amounts between appropriate
entities are described. The cryptocurrency system includes a
digital assets service provider computer that can host digital
asset accounts associated with consumers and resource
providers at which digital assets can be received. Consumers
can be unbanked and use their digital asset account to
perform cashless transactions. In one exemplary transaction,
a consumer can receive change for the transaction as a
digital asset that is assigned to their digital asset account. In
another exemplary transaction, the consumer can use digital
assets assigned to their digital asset account to pay for the
transaction. Transfers of digital assets between accounts is
managed by a ledger of transactions, which may be in the
form of a block chain that cryptographically secures data
that is stores.

US 20070150807 Al
Document fragments are managed by the use of fragment
objects. Fragment objects contain a reference to a portion of
a source document. Referencing documents contain a reference
to a fragment object which delivers the content of the
fragment of the source document to the referencing document.
The source document can be directly updated through
updating the fragment of the source document contained in
the referencing document via the use of the fragment object.
Source document deletion is controlled by storing the references
to the source document by fragment objects so that
no fragment object has a reference to a nonexistent source
document. A process for organizing document fragments
within a document management system wherein source
documents comprise duplicates of the document fragments
includes replacing a duplicate fragment with a reference to
a single fragment object the fragment object including a
reference to a fragment of a source document and an object
class method for deletion of the fragment object including
instructions to remove the reference to the fragment object
from the metadata of the source document to which the
fragment object refers.

US 20120102029 Al
Managing data set objects for graph-based data processing
includes: storing a group of one or more data set objects in a
data storage system, the data set objects each representing a
respective data set; and generating an association between at
least a first data set object in the group and at least a first node
of a dataflow graph for processing data in a data processing
system, the first node representing a source or sink of data in
a flow of data represented by a link in the dataflow graph, and
the first data set object including a plurality of modes in which
different transformational logic is applied to data processed
by the first node.

US 20130311510 Al
method for operating a web service to search one or more
data sources, the method including receiving a query directed
to a first data source, wherein the first data source defines at
lea stone characteristic of at least one first data object returned
by the query, receiving at least one first data object from the
first data source in response to querying the first data source,
retrieving linked relationships between the at least one first
data object and one or more second data objects from a second
data source, receiving the one or more second data objects
from the second data source in response to querying the
second data source, generating a composite data object in
response to the received query, the composite data object
including the at least one first data object and the one or more
second data objects formatted as markup language

US 20170132526 Al
Techniques and systems are described to model and extract
knowledge from images. A digital medium environment is
configured to learn and use a model to compute a descriptive
summarization of an input image automatically and without
user intervention. Training data is obtained to train a model
using machine learning in order to generate a structured
image representation that serves as the descriptive summarization
of an input image. The images and associated text
are processed to extract structured semantic knowledge from
the text, which is then associated with the images. The
structured semantic knowledge is processed along with
corresponding images to train a model using machine learning
such that the model describes a relationship between text
features within the structured semantic knowledge. Once the
model is learned, the model is usable to process input images
to generate a structured image representation of the image.

US 20170344886 Al
This Knowledge Management (hereafter referred as KM)
System provides a unified portal and platform for the
following purposes:
A. Capture, organize, maintain and retrieve knowledge.
B. Provide features and functions for knowledge specification,
authentication, classification, storage, validation,
version control, date and time stamping, linkage and
attachment etc.
C. Enable authors to publish their knowledge on Internet,
Intranet, or other similar platform.
D. Provide functions to extract knowledge from, or simply
link to, articles or other forms of documentation.
E. Open to the targeted user groups to add on their knowledge.
F. Enable appointed librarian to catalogue knowledge.
G. Allow knowledge seeker to find and learn knowledge

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf